IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 12, 2009

                                       No. 08-10641                    Charles R. Fulbruge III
                                                                               Clerk

DAN R WALLER, as Receiver for Dobbins Capital Corp, Dobbins Offshore
Capital, LLC, Dobbins Partners LP, and Dobbins Offshore, Ltd,

                                                   Plaintiff - Appellant
v.

GEORGE ROBERT PIDGEON, SR.,

                                                   Defendant - Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:06-CV-506


Before SMITH, GARZA, and CLEMENT, Circuit Judges.
PER CURIAM:*
       The dispositive question before this Court is whether the definition of
insolvency under § 24.003 of the Texas Business and Commerce Code, a
provision of the Texas Uniform Fraudulent Transfer Act (“TUFTA”), T EX. B US.
& C OM. C ODE A NN. § 24.001 et seq. (Vernon 2002), requires that a debtor’s debts
be valued at book value. We agree with the district court’s conclusion that
“although the TUFTA definitions of insolvency at issue here would permit debts


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                No. 08-10641

[to] be valued at book value, they do not command that they be valued at book
value” Waller v. Pidgeon, No. 3:06-CV-506, 2008 WL 2338217 (N.D. Tex. June
5, 2008) (unpublished). We also agree with the district court that, because
Appellant “bases his entitlement to prevail on his claim solely on his legal
interpretation of TUFTA” and does not otherwise assert facts to support a
finding of insolvency, dismissal with prejudice was appropriate. See id.
      Accordingly, we AFFIRM the judgment of the district court.




                                      2